DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on August 9, 2022.
Claims 1, 14, and 26 have been amended. No claims have been cancelled.  No claims have been added.  Thus, claims 1, 3-4, 6-8, 10-14, 16-17, and 19-26 are pending and examined below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1910864.6, filed on July 30, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) previously submitted on November 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments regarding claim rejections under 35 U.S.C. § 102, filed August 9, 2022, have been fully considered but they are not persuasive.  Applicant’s amendments necessitated further search resulting in a secondary reference for a rejection under 35 USC § 103 and articulated below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10-12, 14, 16-17, 19-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20170309175-A1) in view of Seifert (US-20180211528-A1).

Regarding claim 1, Kim teaches a method of processing data for a driving automation system (see Kim, Abstract, figure 2, paragraphs 34, 42, and 44, regarding sound detection apparatus 100 comprising signal processor 110, providing “sound detection information based on sound generated around a host vehicle”, an example of processing (sound) data for a driving automation system), the method comprising steps of: obtaining sound data from a microphone of an autonomous vehicle (see Kim, figure 2, paragraphs 31, 34-35, 42, 44, and 57, regarding sound detection apparatus 100 comprising multichannel microphones 50); processing the sound data to obtain a type of sound (see Kim, figure 2, paragraphs 34, 42, 44-45, and 48, regarding signal processor 110 and sound recognition device 130 capable of determining a type of sound), wherein the processing comprises: obtaining a sound pattern from the sound data, wherein the sound pattern is based on a characteristic of the sound data; comparing the sound pattern with at least one sound signature to determine the type of sound (see Kim, figure 2, paragraphs 34, 42, 44-45, 48, 50, 71-72, and 129 regarding signal processor 110 and sound recognition device 130 “extracts feature values (sound patterns)” and “may classify the feature values of the acquired sound data using a classifier and determine whether the acquired sound data corresponds to a sound in which the user is interested” in, and therefore notified (updated) via notification output device 200); 
Kim does not sufficiently teach and upon determining that the type of sound is sound from an emergency vehicle, performing frequency analysis of the sound data to determine a direction and a speed of a source of the sound pattern, the frequency analysis comprising detecting a Doppler shift in the sound pattern; and updating a context of the autonomous vehicle based on the direction, and the speed of the emergency vehicle.
However, Seifert remedies this shortfall by teaching a vehicle acoustic-based emergency vehicle detection system, whereby “at least one processor processes the outputs of the microphones to detect a sound source indicative of a siren emanating from an emergency vehicle exterior of the equipped vehicle”, be able “to determine the direction of the detected sound source”, and “the microcontroller can use the Doppler shift of the signal (higher frequency means that S is approaching, lower frequency means S is receding) to determine the speed of the siren relative to the vehicle” (see Seifert, Abstract, paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify Kim’s method of processing data for a driving automation system to further comprise Seifert’s vehicle acoustic-based emergency vehicle detection system because this would improve overall traffic safety by alerting drivers of emergency vehicle direction and speed to avoid collision or give right of way effectively and therefore modified Kim enables and upon determining that the type of sound is sound from an emergency vehicle, performing frequency analysis of the sound data to determine a direction and a speed of a source of the sound pattern, the frequency analysis comprising detecting a Doppler shift in the sound pattern (see Seifert, Abstract, paragraphs 28 and 32, regarding “microcontroller can use (via frequency analysis) the Doppler shift of the signal (higher frequency means that S is approaching, lower frequency means S is receding) to determine the speed of the siren relative to the vehicle. The system will utilize the vehicle speed information (such as from the vehicle CAN) and the angle information from the microphone array to estimate the emergency vehicle speed by subtracting the vectors. By using map data (which determines the emergency vehicle path determined by the road), the estimate can be refined and the system may determine if the emergency vehicle is traveling along a path that may intersect with the path of travel of the equipped vehicle”, and “the system may also determine a frequency shift in the sound to determine if the emergency vehicle is going away from the equipped vehicle or approaching the equipped vehicle (the Doppler Effect)”); and updating a context of the autonomous vehicle based the direction, and the speed of the emergency vehicle (see Seifert, figures 3 and 4, paragraph 33, regarding “the microphones may communicate outputs to a processor that processes the outputs to detect and/or identify the siren or sound source, and to determine the direction or location of the sound source (see FIGS. 3 and 4). Responsive to such detections and determinations, the system may communicate an alert (for example, updating a context and notifying) to the driver of the vehicle and/or may autonomously or semi-autonomously control the steering and/or braking and/or acceleration (powertrain) of the vehicle”).

Regarding claim 3, modified Kim teaches the method of claim 1, including wherein the sound data comprises a background sound of an external environment of the autonomous vehicle and the sound pattern, and wherein the sound pattern comprises an anomaly in the background sound (see Kim, figure 2, paragraphs 31, 34-35, 42, 44, and 57, regarding sound detection apparatus 100 comprising multichannel microphones 50 that “may sense sound generated around the vehicle 10”, for example, a background sound of an external environment, where the sounds may include “engine sound or frictional sound of tires (an anomaly) of other vehicles positioned around the vehicle, sound generated from a traffic light, an electronic display and the like, and typical sound of nature (a background sound)”).

Regarding claim 4, modified Kim teaches the method of claim 1, including wherein processing the sound data comprises frequency analysis of the sound data within a time window of a pre-set duration to obtain a sound pattern comprising an indication of at least one sound frequency present within the time window (see Kim, figure 2, paragraphs 34, 42-45, 48, and 50, regarding signal processor 110 and sound recognition device 130 “extracts feature values of the sound data”, “in the time domain or frequency domain”, processing sound data on a “frame-by-frame basis”, an example of frequency analysis within a time window of a pre-set duration).

Regarding claim 6, modified Kim teaches the method of claim 1, including wherein the sound data comprises a background sound of an external environment of the autonomous vehicle and the sound characteristic is a decibel level of the background sound (see Kim, paragraphs 31, 34-35, 42, 44, and 57, regarding “the signal processor 110 may perform noise filtering on the acquired sound data. Through noise filtering, various noises whose properties or sources are unrecognizable may be removed. Most sounds in which the user is interested, including the honk of a horn, the sound of a siren, the frictional sound of tires, and a crashing sound, have sufficiently high decibel levels (higher than or equal to 70 dB). Accordingly, the signal processor 110 may determine whether the decibel level (i.e., the magnitude) of the sound data is higher than or equal to a threshold. That is, sound data whose decibel level is lower than the threshold may be removed by the signal processor 110”, an example of a noise (background sound) characteristic is a decibel level).

Regarding claim 7, modified Kim teaches the method of claim 1, including further comprising providing the updated context to at least one of an instrument cluster of the autonomous vehicle and at least one sensor of the autonomous vehicle (see Kim, figure 2, paragraphs 69, 71-72, and 129, regarding notification output device 200 “may be implemented in a head device up display (HUD) or a (instrument) cluster to visually provide information about a sound generating area” and “may be used for other kinds of notification (e.g., notification of blind spot detection (BSD)”, an example of at least one sensor of the autonomous vehicle).

Regarding claim 8, modified Kim teaches the method of claim 1, including further comprising responsive to updating the context, modifying a behaviour of the driving automation system (see Kim, figure 2, paragraphs 69, 71-72, and 129, regarding notification output device 200 may be used for “control (e.g., control according to recognition of travel in the first lane in the autonomous driving mode)”, which may inherently modify a behavior of the driving automation system).

Regarding claim 10, modified Kim teaches the method of claim 1, including further comprising generating a control signal comprising instructions configured to cause the driving automation system to change at least one state of the autonomous vehicle (see Kim, figure 2, paragraphs 69, 71-72, and 129, regarding notification output device 200 may be used for “control (e.g., control according to recognition of travel in the first lane in the autonomous driving mode)”, which may inherently cause the driving automation system to change at least one state of the autonomous vehicle).

Regarding claim 11, modified Kim teaches the method of claim 10, including wherein the at least one state is at least one of a road position, a lane position, a speed, a direction and a volume of a sound system of the autonomous vehicle (see Kim, figure 2, paragraphs 69, 71-72, and 129, regarding notification output device 200 may be used for “control (e.g., control according to recognition of travel in the first lane in the autonomous driving mode)”, which may inherently cause the driving automation system to change at least one state of the autonomous vehicle, for example, using the opposite lane vehicle detection index indicating on oncoming vehicle that an evasive maneuvering away from a collision point (a change in road position) is executed).

Regarding claim 12, modified Kim teaches the method of claim 1, including wherein the microphone is an external microphone of the autonomous vehicle (see Kim, figure 1, paragraphs 31, regarding “multichannel microphones 50 (i.e., 3) and the installation position thereof on the vehicle 10”, as shown in figure 1, is exterior to vehicle 10).

Regarding claims 14, 16-17, and 19-24, independent claim 14 is a non-transitory computer readable medium storing instructions that perform the identical method of independent claim 1, and similarly, dependent claims 16-17, and 19-24 of independent claim 14 are also performing identical methods corresponding to dependent claims 3-4, 6-8, and 10-12 of independent claim 1, therefore claims 14, 16-17, and 19-24 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1, 3-4, 6-8, and 10-12.

Regarding claims 26, independent claim 26 is a computing device comprising processing circuitry that performs the identical method of independent claim 1, therefore claim 26 is also rejected under 35 U.S.C. 103 for the same rationale as claim 1.


Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20170309175-A1) in view of Seifert (US-20180211528-A1), 
 and further in view of Kruecken (US-20150338227-A1).

Regarding claim 13, modified Kim teaches the method of claim 1, except further comprising transmitting an emergency call signal from the autonomous vehicle responsive to a sound characteristic indicative of a vehicle collision.
However, Kruecken teaches an electronic device to provide navigation information using environment sound, including a detection of a vehicle collision, whereby “using the accelerometer in conjunction with a sound recognition could detect crashes and make an emergency call” (see Kruecken, Abstract, figure 1, paragraphs 13, and 36)
It would have been obvious to one or ordinary skill in the art at the time of Applicant’s filing to further modify the method of modified Kim to further comprise the method performed by the electronic device of Kruecken to dispatch (transmit) an emergency call from the autonomous vehicle when a vehicle crash (collision) is detected because this would facilitate and expedite a response from first responders without delay, particularly if the crash participants are incapacitated and unable to make the emergency calls themselves.

Regarding claims 25, independent claim 14 is a non-transitory computer readable medium storing instructions that perform the identical method of independent claim 1, and similarly, dependent claim 25 of independent claim 14 are also performing identical methods corresponding to dependent claim 13 of independent claim 1, therefore dependent claim 25 is also rejected under 35 U.S.C. 103 for the same rationale as dependent claim 13.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
August 27, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661